Name: Commission Regulation (EC) No 2521/97 of 15 December 1997 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance
 Type: Regulation
 Subject Matter: plant product;  trade;  cooperation policy;  overseas countries and territories
 Date Published: nan

 L 346/42 EN Official Journal of the European Communities 17. 12. 97 COMMISSION REGULATION (EC) No 2521/97 of 15 December 1997 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural producs for the benefit of the French overseas departments ('), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2 (6) thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows; Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91 , the forecast supply balance of cereal products to the FOD for 1997 was established by Commission Regu ­ lation (EEC) No 388/92 (3), as last amended by Regulation (EC) No 2414/96 (4); whereas this forecast supply balance for 1998 should be drawn up; whereas, subsequently, Regulation (EEC) No 388/92 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 388/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 356, 24 . 12 . 1991 , p . 1 . (* OJ L 267, 9 . 11 . 1995, p . 1 . 3 OJ L 43, 19 . 2 . 1992, p . 16 . « OJ L 329 , 19 . 12 . 1996, p . 23 . 17. 12. 97 EN Official Journal of the European Communities L 346/43 ANNEX ANNEX Cereals supply balance for the french overseas departments (1998) (tonnes) Cereals originating in third countries (ACP/developing countries) or EC Common wheat Durum wheat Barley Maize Durum wheat meal and groats Malt Guadeloupe 60 000   16 000  100 Martinique 1 500   20 000 1 000 500 French Guiana 200  300 1 500   RÃ ©union 25 000  15 000 100 000  2 600 Total 86 700  15 300 137 500 1 000 3 200 Total 243 700 '